DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay et al. (2012/0041317), herein referred to as Patangay, in view of Kapoor (US 2015/0065814).
Regarding claims 1 and 15, Patangay discloses a system, comprising: a signal receiver circuit configured to receive physiologic information of a patient, including heart sound information of the patient (e.g. [0008] system includes an acoustic sensor); and an assessment circuit configured to: determine an indication of contractility of a heart of the patient using the received physiologic information; and determine blood pressure information of the patient using the heart sound information and the determined indication of contractility of the heart (e.g. [0005] measurements 
Patangay discloses the claimed invention except for using the heart information at a specified range of the determined indication of contractility of the heart, the indication of contractility determined using the received physiologic information. Kapoor teaches that it is known to use using the heart information at a specified range of the determined indication of contractility of the heart, the indication of contractility determined using the received physiologic information as set forth in [0073] (e.g. determination is made as to whether or not those parameters are within range (IVCT - isovolumic contraction time, from first heart sound SI) – are parameters that are affected by contractility and therefore are interpreted as indications of contractility) to determine myocardial and systolic indices in the context of a myocardial performance index, thereby evaluating ventricular systolic function in congestive heart failure (e.g. [0073]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Patangay, with using the heart information at a specified range of the determined indication of contractility of the heart, the indication of contractility determined using the received physiologic information as taught by Kapoor, since such a modification would provide the predictable results of determining myocardial and systolic indices in the context of a myocardial performance index, thereby evaluating ventricular systolic function in congestive heart failure.
Regarding claim 3, the modified Patangay discloses wherein the assessment circuit is configured to determine the indication of contractility of the heart using the heart sound information of the patient (e.g. [0005] fourth heart sound S4 related to filling pressure of left ventricle…change in interval between atrial contraction and s4).
Regarding claim 4, the modified Patangay discloses the claimed invention except for wherein the assessment circuit is configured to determine the indication of contractility of the heart using first heart sound (S1) information of the patient.  Kapoor teaches that it is known to use wherein the assessment circuit is configured to determine the indication of contractility of the heart using first heart sound (S1) information of the patient as set forth in [0073] (e.g. contraction time between R peak of ECG and first heart sound S1 (ICVT)) to determine if the time period indicates pressure has built enough to allow the correct unidirectional flow of blood (e.g. [0073]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Patangay, with wherein the assessment circuit is configured to determine the indication of contractility of the heart using first heart sound (S1) information of the patient as taught by Kapoor, since such a modification would provide the predictable results of determining if the time period indicates pressure has built enough to allow the correct unidirectional flow of blood.
Regarding claim 5, Patangay discloses the claimed invention (e.g. determining blood pressure information using second heart sound) except for wherein the specified range of contractility is determined using the first heart sound (S1) information of the patient, and wherein the assessment circuit is configured to determine blood pressure information of the patient using second heart sound (S2) information of the patient at a specified range of contractility determined using the first heart sound (S1) information of the patient.   Kapoor teaches that it is known to use wherein the specified range of contractility is determined using the first heart sound (S1) information of the patient, and wherein the assessment circuit is configured to determine blood pressure information of the patient 
Regarding claim 6, the modified Patangay discloses wherein the assessment circuit is configured to: determine the indication of contractility of the heart for a first cardiac cycle; and if the determined indication of contractility of the heart for the first cardiac cycle is within a threshold range, determine blood pressure information of the patient using the heart sound information for the first cardiac cycle (e.g. [0115] the at least one parameter indicative of an atrial filling pressure can be across the threshold for a certain duration (e.g., one or more than one cardiac cycle); [0130] parameters indicative of an 
Regarding claims 7 and 19, Patangay discloses the claimed invention (e.g. determining blood pressure information using second heart sound) except for wherein the assessment circuit is configured to: determine the indication of contractility of the heart for the first cardiac cycle using first heart sound (S1) information from the first cardiac cycle of the patient; and if the determined indication of contractility of the heart for the first cardiac cycle is within the threshold range, determine blood pressure information of the patient using second heart sound (S2) information from the first cardiac cycle of the patient. Kapoor teaches that it is known to use wherein the assessment circuit is configured to: determine the indication of contractility of the heart for the first cardiac cycle using first heart sound (S1) information from the first cardiac cycle of the patient; and if the determined indication of contractility of the heart for the first cardiac cycle is within the threshold range, determine blood pressure information of the patient using second heart sound (S2) information from the first cardiac cycle of the patient as set forth in [0073] (e.g. determination whether parameters are in range; [0019] system monitors cardiac cycle by analyzing mechanical functions of the heart, measuring the IVCT, wherein a user abnormalities to the cardiac cycle that may be surrogate to heart failure and ejection fraction) to determine abnormalities within each cardiac cycle (e.g. [0018]-[0019]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Patangay, with wherein the assessment circuit is configured to: determine the indication of contractility of the heart for the first cardiac cycle using first heart sound (S1) information from the first cardiac cycle of the patient; and if the determined indication of contractility of the heart for the first cardiac cycle is within the threshold range, determine blood pressure information of the patient using second heart sound (S2) information from the first cardiac 
Regarding claim 8, the modified Patangay et al. discloses wherein the threshold range has an upper boundary threshold amount at a median S1 value for the patient (e.g. [0070] alert signal generator 166 includes a threshold generator that generates an adaptive threshold level based on at least one previously produced trend, such that the predetermined threshold is dynamically adjustable based on the patient's changing cardiac conditions; and [0100] In this example, the processor 820 is coupled to the heart sound detector 815. The processor 820 is generally configured to compare the at least one parameter indicative of an atrial filling pressure to a threshold. In certain examples, the threshold can include a population-based threshold, a specified threshold, an adjustable threshold, an absolute threshold, or a permutation or combination of one or more than one threshold. In certain examples, where the threshold is an adjustable threshold, the adjustable threshold can include an automatically adjustable threshold, such as by the processor 820 in response to other information, e.g., the posture signal, etc., a user adjusted threshold, etc. – system is capable of setting this limit).
Regarding claim 9, the modified Patangay discloses a heart sound sensor configured to detect heart sound information from the patient and to determine first heart sound (S1) information and second heart sound (S2) information using the heart sound information, wherein the signal receiver circuit is configured to receive physiologic information of the patient including the first heart sound (S1) information and the second heart sound (S2) information (e.g. [0008] acoustic sensor senses an acoustic energy and produces an acoustic sensor signal indicative of heart sounds; [0062] S1, S2…refer to the first and second heart sounds.).
Regarding claim 10, the modified Patangay discloses wherein the first heart sound (S1) information includes at least one of a first heart sound (S1) amplitude or energy, and the second heart .
Claims 2, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay in view of Kapoor, as applied above, in further view of Stahmann et al. (US 2018/0008206), herein referred to as Stahmann.
Regarding claims 2 and 16, the modified Patangay discloses wherein the assessment circuit is configured to determine blood pressure information of the patient using second heart sound (S2) information of the patient (e.g. [0014] computation includes a second heart sound).
Patangay discloses the claimed invention except for determining systemic arterial blood pressure information of the patient using second heart sound (S2) information.  Stahmann teaches that it is known to use determining systemic arterial blood pressure information of the patient using second heart sound (S2) information as set forth in [0071] (e.g. the S1 /S2 heart sound ratio of a subject has been found to be positively correlated with a correlation coefficient of approximately 0.914 to a subject's systolic (systemic arterial) blood pressure. As such, by receiving a signal corresponding to a subject's S1 and S2 heart sounds, the heart sound component 224 may calculate a surrogate of the subject's blood pressure by calculating a ratio of the S1 heart sound amplitude with respect to the S2 heart sound amplitude) to determine surrogates of the subject’s blood pressure as feedback to apply therapy (e.g. [0047]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Patangay, with determining systemic arterial blood pressure information of the patient using second heart sound (S2) information as taught by Stahmann, since such a modification would provide the predictable results of determining surrogates of the subject’s blood pressure as feedback to apply therapy.
Regarding claim 17, the modified Patangay discloses wherein the specified range of contractility is determined using the first heart sound (S1) information of the patient, and wherein determining blood 
Regarding claim 18, the modified Patangay discloses wherein the first heart sound (S1) information includes at least one of a first heart sound (S1) amplitude or energy, and the second heart sound (S2) information includes at least one of a second heart sound (S2) amplitude or energy (e.g. [0008]).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay et al. (US 8801624), herein referred to as Patangay ‘624, in view of Patangay, and Kapoor.
Regarding claim 21, Patangay ‘624 discloses a system, comprising: a signal receiver circuit configured to receive physiologic information of a patient (e.g. Col 1, lines 50-55 - The IMD includes an implantable heart sound sensor circuit configured to produce an electrical heart sound signal representative of a heart sound of a subject and a processor circuit), including first heart sound (S1) information of the patient and second heart sound (S2) information of the patient (e.g. Col 5, lines 18-22 - The increase in heart rate decreases the cardiac cycle length and shifts the S1 and S2 heart sounds in time. The increase in stroke volume changes the amplitudes of the S1 and S2 heart sounds); and an assessment circuit configured to: determine an indication of contractility of a heart of the patient using the received first heart sound (S1) information of the patient (e.g. a change in contractility may be reflected in a change in timing intervals of the heart sounds and/or in the amplitude of the S1 heart sound).

Patangay teaches that it is known to use determining blood pressure information of the patient using the received second heart sound (S2) information of the patient at a specified range of contractility determined using the received first heart sound (S1) information of the patient as set forth in [0067] (e.g. heart sound detector 134 includes one or more comparators to detect the selected type heart sounds by comparing the amplitude of the acoustic sensor signal during the one or more heart sound detection windows with one or more predetermined detection thresholds) to exclude parameter values resulting from measurements performed when a background noise level exceeds the threshold (e.g. [0068]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Patangay ‘624, with determining blood pressure information of the patient using the received second heart sound (S2) information of the patient at a specified range of contractility determined using the received first heart sound (S1) information of the patient as taught by Patangay, since such a modification would provide the predictable results of excluding parameter values resulting from measurements performed when a background noise level exceeds the threshold.
Kapoor teaches that it is known to use using the heart information at a specified range of the determined indication of contractility of the heart, the indication of contractility determined using the received physiologic information as set forth in [0073] (e.g. determination is made as to whether or not those parameters are within range (IVCT - isovolumic contraction time, from first heart sound SI) – are 
Regarding claim 22, the modified Patangay '624 discloses wherein the assessment circuit is configured to: determine the indication of contractility of the heart for a first cardiac cycle using the received first heart sound (S1) information (e.g. Col 2, lines 52-55 - the processor circuit is optionally configured to trigger the heart sound feature circuit in relation to a phase of a circadian cycle of the subject); and if the determined indication of contractility of the heart for the first cardiac cycle is within a threshold range, determine blood pressure information of the patient using the received second heart sound (S2) information for the first cardiac cycle (e.g. Patangay - [0067] heart sound detector 134 includes one or more comparators to detect the selected type heart sounds by comparing the amplitude of the acoustic sensor signal during the one or more heart sound detection windows with one or more predetermined detection thresholds).
Regarding claim 23, the modified Patangay ‘624 discloses wherein the threshold range has an upper boundary threshold amount at a median S1 value for the patient (e.g. [0070], [0100]).  
Regarding claim 24, the modified Patangay ‘624 discloses wherein the first heart sound (S1) information includes at least one of a first heart sound (S1) amplitude or energy, and the second heart .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/08/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Kapoor [0073] (e.g. systolic performance index (SPI) is the isovolumic or isovolumetric contraction time (the time period between the R peak of the ECG and the first heart sound –S1) divided by ejection period (the time period between the first and second heart sound, S1-S2) – S1 used to calculate IVCT, and ranges of these values reflect ranges of contractility – determination is made as to whether or not those parameters are within range (IVCT - isovolumic contraction time, from first heart sound S1)), which while are not direct measurements of contractility, are parameters that are affected by contractility and therefore are interpreted as indications of contractility. Because of this relation, ranges of these values reflect ranges of contractility and therefore read on the claim.
Because no further changes were made to overcome the rejection to the claims, the rejections to claims 1-10, 15-19, and 21-24 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792